The plaintiff in error, hereinafter called defendant, was convicted in the county court of Seminole county on a charge of having the unlawful possession *Page 368 
of intoxicating liquor and was sentenced to pay a fine of $175 and to serve 45 days in the county jail.
The judgment was entered September 21, 1926. At that time defendant was given 30 days in which to make and serve case-made. On October 19, a motion for additional time in which to make and serve case-made was filed asking for 30 days additional time, and on the same day the court made an order allowing 30 days additional time to make and serve case-made, with 10 days to suggest amendments, and to be settled and signed on 5 days' notice.
The record discloses, however, that on October 15 the case-made had been served, with an acknowledgment by the county attorney of that date and that it was settled and signed by the trial judge and attested by the clerk on that date. In neither of the orders is there an extension of the time in which to file the appeal in this court. It was not filed here until January 3, 1927. In misdemeanor cases the appeal must be taken within 60 days from the date judgment is rendered unless the court or judge, for good cause shown, extend the time in which such appeal may be taken, such extension not to exceed 60 days. Section 2808, Comp. St. 1921. Under numerous holdings of this court, following the statute cited, it is settled that, unless the appeal in a misdemeanor case be taken within 60 days or within an extension of time made by the court, not to exceed 60 days additional, the appeal will be dismissed. Fenton v. State, 10 Okla. Cr. 579,139 P. 1155; Boatright v. State, 19 Okla. Cr. 97, 198 P. 106; Wilson v. State, 24 Okla. Cr. 268, 217 P. 1057; Jones v. State,27 Okla. Cr. 425, 228 P. 532.
The appeal is dismissed.
DOYLE, P.J., and DAVENPORT, J., concur. *Page 369